Case: 21-60117     Document: 00516058211         Page: 1     Date Filed: 10/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 18, 2021
                                  No. 21-60117
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Horace M. Rutledge, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:17-CR-116-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Horace M. Rutledge, Jr., federal prisoner # 20507-043, appeals the
   district court’s denial of his motion for compassionate release under
   18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s decision to deny a
   defendant’s motion for compassionate release for an abuse of discretion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60117      Document: 00516058211            Page: 2    Date Filed: 10/18/2021




                                      No. 21-60117


   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). “[A] court
   abuses its discretion if it bases its decision on an error of law or a clearly
   erroneous assessment of the evidence.” Id. (internal quotation marks and
   citation omitted).
          Having reviewed the district court’s reasons for denying Rutledge’s
   motion for compassionate release, we find no abuse of discretion. Here, the
   district court reasoned that Rutledge’s general fear of contracting COVID-
   19 did not constitute extraordinary and compelling reasons warranting
   compassionate release. See § 3582(c)(1)(A)(i). The district court further
   determined that Rutledge’s release was not warranted based on the 18 U.S.C.
   § 3553(a) sentencing factors, as he had been convicted of a serious offense
   and his 120-month sentence reflected the seriousness of that offense and the
   need to afford adequate deterrence and to protect the public. Rutledge has
   not shown that the district court based its decision on a legal error or a clearly
   erroneous factual finding. See Chambliss, 948 F.3d at 693-94; see also United
   States v. Thompson, 984 F.3d 431, 434-35 (5th Cir.), cert. denied, 2021 WL
   2044647 (U.S. May 24, 2021) (No. 20-7832).               Moreover, Rutledge’s
   disagreement with the district court’s balancing of the § 3553(a) factors is not
   sufficient to establish that the district court abused its discretion in denying
   his motion. See Chambliss, 948 F.3d at 694.
          Accordingly, the district court’s order is AFFIRMED. Rutledge’s
   motion for appointment of new counsel is DENIED.




                                           2